PER CURIAM.
Sidney Z. Brodie and Geraldine P. Bro-die, (“the Brodies”) appeal the trial court’s order transferring venue to Duval County. We reverse.
Proper venue of an action is determined at the time the initial action is filed, regardless of subsequent events. See Vance v. Minton, 444 So.2d 1162 (Fla. 3d DCA 1984). Since one of the defendants resided in Miami Dade County at the inception of the lawsuit, venue is proper in Miami Dade County. See §§ 47.011, 47.021, Fla. Stat. (2005). Accordingly, we reverse the trial court’s order transferring the case to Du-val County.
Reversed.